Case 6:18-cv-00380-TH-KNM Document 10 Filed 04/19/21 Page 1 of 2 PageID #: 165




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

 ERNESTO GARCIA, #1591074                        §

 VS.                                             §                CIVIL ACTION NO. 6:18cv380

 DIRECTOR, TDCJ-CID                              §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

         Petitioner Ernesto Garcia, a prisoner confined within the Texas Department of Criminal

 Justice (TDCJ), proceeding pro se, filed this habeas action challenging an adverse parole

 determination. The case was referred to United States Magistrate Judge, the Honorable K. Nicole

 Mitchell, for findings of fact, conclusions of law, and recommendations for the disposition of the

 petition.

         On March 17, 2021, Judge Mitchell issued a Report, (Dkt. #9), recommending that

 Petitioner’s habeas petition be denied and that the case be dismissed, with prejudice. Judge

 Mitchell further recommended that Petitioner be denied a certificate of appealability sua sponte.

 A copy of this Report was sent to Petitioner at his last-known address, with an acknowledgment

 card. To date, however, no objections have been filed.

         Because objections to Judge Mitchell Report have not been filed, Petitioner is barred from

 de novo review by the District Judge of those findings, conclusions, and recommendations and,

 except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

 findings and legal conclusions accepted and adopted by the district court. Douglass v. United

 Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




                                                 1
Case 6:18-cv-00380-TH-KNM Document 10 Filed 04/19/21 Page 2 of 2 PageID #: 166




         The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

 Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

 (1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

 review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

         ORDERED that the Report of the United States Magistrate Judge, (Dkt. #9), is

 ADOPTED as the opinion of the Court. Further, it is

         ORDERED that Petitioner’s habeas petition is DENIED and the above-styled case is

 DISMISSED, with prejudice. Petitioner is also DENIED a certificate of appealability sua sponte.

 Finally, it is

         ORDERED that any and all pending motions which may be pending in this case are hereby

 DENIED as MOOT.

         SIGNED this the 19 day of April, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                  2
